Name: 91/307/EEC: Council Decision of 3 June 1991 concerning the conclusion of the Agreement between the European Economic Community and the Union of Soviet Socialist Republics on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  political geography;  distributive trades
 Date Published: 1991-06-26

 Avis juridique important|31991D030791/307/EEC: Council Decision of 3 June 1991 concerning the conclusion of the Agreement between the European Economic Community and the Union of Soviet Socialist Republics on trade in textile products Official Journal L 164 , 26/06/1991 P. 0001 - 0057COUNCIL DECISION of 3 June 1991 concerning the conclusion of the Agreement between the European Economic Community and the Union of Soviet Socialist Republics on trade in textile products (91/307/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement negotiated between the European Economic Community and the Union of Soviet Socialist Republics on trade in textile products, initialled in Brussels on 11 December 1989 and applied as from 1 January 1990 on a provisional basis by Decision 89/674/EEC (1) should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Union of Soviet Socialist Republics on trade in textile products is hereby approved on behalf of the Community. The text of the agreement is attached to the Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the above Agreement in order to bind the Community. Done at Luxembourg, 3 June 1991. For the Council The President A. BODRY (1) OJ No L 397, 30. 12. 1989, p. 1.